Citation Nr: 0513910	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for an anxiety disorder with post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously remanded by the 
Board in an action dated in June 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.  In December 2004, the veteran was awarded 
a temporary total rating under 38 C.F.R. § 4.29 for a period 
from March 24, 2004 to May 1, 2004.  Consequently, the Board 
will consider whether a higher rating is warranted for any 
period from the date service connection was awarded (January 
29, 2001) except for this period when a 100 percent rating 
was in effect.


FINDING OF FACT

The veteran's anxiety disorder with PTSD causes occupational 
and social impairment due to symptoms that decrease work 
efficiency and ability to perform during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for anxiety 
disorder with PTSD from January 29, 2001, to the present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9413 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) show that he was 
seen shortly after arrival in Vietnam because he had behaved 
peculiarly.  He reported he had headaches and heard voices.  
He was given a diagnosis of acute anxiety reaction.  
Treatment notes record the assessment that he was very 
dependent, immature, and somewhat manipulative.  Within four 
days of his admission he was noted to be in total remission.  
He was found to be psychiatrically fit for duty, and was 
returned to his unit.  Subsequent records are negative for 
evidence of any continuing psychiatric problems.  On his 
separation examination medical history questionnaire in 
August 1969 the veteran noted that he did not have, nor did 
he ever have, frequent or terrifying nightmares, depression 
or excessive worry, or nervous trouble.

Of record are VA treatment records from early 2000 through 
December 2004.  Treatment notes dated in March 2000 show that 
the veteran complained of terrible mood swings, not wanting 
to be around people, and fear of hurting others.  He cited an 
incident five years prior where he averred that he almost 
choked his wife to death after she threw an ashtray at him.  
He was started on Zoloft.  A treatment note dated in June 
2000 noted that the veteran reported that he had been 
noncompliant with his medication for approximately two weeks, 
feeling that the medication was "unnecessary."  

An initial assessment report from the McCafferty Vet Center 
in Cleveland, Ohio, dated in January 2001, listed the 
veteran's chief complaint, quoting the veteran as "I feel 
irritable and angry a lot of the time."  The veteran 
reported that recent stressors included purchase of a new 
house; his wife wanting to have a child via in vitro 
fertilization, which the veteran did not want; a new job 
within the last year; and holidays.  This assessment, 
conducted by a clinical nurse specialist, noted that the 
veteran was alert, oriented, dressed in the uniform he wore 
at the hotel where he worked, and was very pleasant and 
personable, smiling brightly.  The veteran denied feeling 
depressed, though he felt somewhat anxious.  He denied 
psychotic symptoms, and none was observed.  He denied 
suicidal and homicidal ideations.  His speech was clear and 
coherent, and he was reported to use humor effectively.  A 
GAF score of 65 was assigned.

A treatment note dated in May 2001 noted that the veteran was 
still feeling somewhat irritable, isolative, and angry.  He 
reported that his wife had been complaining of isolation and 
anger.  The dosage of his current medication, Paxil, was 
increased.

After filing his claim for service connection in January 
2001, the veteran was afforded a VA psychiatric examination, 
given in September 2001.  The examiner noted the veteran's 
history as provided by him, including descriptions of his 
experiences in Vietnam, which he said included the shelling 
of a building which was later discovered to be housing 
children.  He also related having been demoted in service for 
having been AWOL.  The veteran told the examiner that he was 
a truck driver by profession, but had been fired after 16 
years with the same company for testing positive for 
marijuana use.  He said he was currently working as a driver, 
and he was involved in security work for a local hotel and 
had been there full time for two years.  After several common 
law relationships, the veteran was currently married, and had 
been married for 14 years.  

The veteran denied any history of suicide attempt or 
assaultive behavior.  He averred that he quit using marijuana 
after losing his job.  He denied any problems with alcohol.  
The examiner summarized the veteran's current status as being 
employed full time; married for 14 years; able to take care 
of himself and able to function as a husband and father; 
healthy, with recreation and leisure pursuits.

On examination, the examiner found no impairment of thought 
process or communication, and the veteran used humor very 
well.  The veteran was not delusional and not hallucinating.  
Eye contact was good, and behavior was appropriate.  He 
denied any suicidal or homicidal ideation; he was alert and 
oriented to person, place, and time.  There was no memory 
loss or impairment, and no reported obsessive or ritualistic 
behavior.  Speech was relevant, logical, and goal-oriented.  
The veteran denied having any panic attacks, but reported 
that he was always depressed, and that his wife and boss both 
complained that he was always moody.  He reported an aversion 
to crowds, and claimed to be short-tempered.  He reported 
getting only about four hours of sleep per night, blaming 
this on frequent dreams about Vietnam.

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  possible PTSD; history of 
anxiety disorder, not otherwise specified; and marijuana 
dependence, in remission.  Axis II (personality disorders and 
mental retardation) diagnosis was deferred, and the Axis III 
(general medical conditions) diagnosis was:  healthy, status 
post spinal surgery for treatment of fusion.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
worsening symptoms of anxiety, rule out PTSD symptoms.  The 
Axis V (global assessment of functioning (GAF) score) report 
was 68.  The examiner recommended psychological testing be 
done to rule out PTSD and anxiety, and also to rule out 
exaggeration of symptoms.  The examiner also noted that the 
onset of the veteran's marijuana use was after he came back 
from Vietnam, and that this may be because of self-medication 
to cope with symptoms of anxiety and possible PTSD.

A treatment note dated in November 2001 noted that the 
veteran was complaining of not getting enough sleep, and 
feeling that his Paxil had not been working as well as it had 
been.  He said that he continued to take the medication, but 
had been feeling more nervous, on edge, and irritable.  He 
admitted that several factors may have been accounting for 
this, such as his wife's own mental state, recent terrorist 
attacks, and having friends whose families died in a recent 
New York plane crash.  The veteran reported that he did not 
feel as motivated as he used to feel.   The examiner noted no 
psychosis, mania, or suicidal ideation.  

A treatment noted dated in January 2002 noted that newly 
prescribed medication was helpful in "taking the edge off," 
though he still got irritable, but not as severe or as 
prolonged.  The veteran reported he was presently dealing 
with multiple stressors, including his 14 year old son having 
recently been kicked out of school and displaying behavioral 
problems; his wife wanting a child through in vitro 
fertilization, which he opposed; and stress at work.

A treatment note dated in August 2002 noted that the veteran 
was doing well on his current medication, with no side 
effects.  He was sleeping well most of the time, with 
occasional nightmares.  He was sometimes depressed, but was 
not feeling hopeless, helpless, or suicidal.  He was having 
fewer problems with his son.  A note dated in the following 
month noted that he continued to handle things as best he 
could.  He had intrusive thoughts of the war at times, but 
was able to work and handle stress.  The psychiatrist noted 
no overt depression, and no suicidal or homicidal ideation.  

The veteran was admitted to the VA Medical Center (VAMC) in 
Brecksville, Ohio in March 2004 after being brought to the 
emergency room by his sister, complaining of worsening 
depression.  He stated that "everything is going wrong," 
and that his ex-wife was putting a restraining order on him 
and requesting supervised visitation with his children.  He 
complained of nightmares three to four times per week, and 
flashbacks relating to Vietnam.  He also told about being in 
the DMV office and the clerk there calling security because 
he was becoming aggressive, which the veteran denied, using 
this as an example that "the whole world [is] out to get 
me."  He stated that his ex-wife's boyfriend and others 
always showed up where he was.  His GAF score on admission 
was assessed as 20.  On discharge a week later the GAF score 
assigned was 70.  He was deemed employable on discharge.  The 
Board notes that the discharge summary was signed by a 
medical student and co-signed by a psychiatrist.  

The veteran was admitted again a week after the previous 
discharge, this time at the VAMC Wade Park division in 
Cleveland, Ohio.  The discharge note indicates that a GAF 
score of 45 was assigned on admission.  The veteran 
participated successfully in several group therapy programs, 
performing well and presenting on time and without prompting 
for all sessions.  He was attentive and an active 
participant, providing relevant and often insightful comments 
that reflected a correct understanding of the material being 
addressed.  Medication adjustments were made, and the 
veteran's irritability improved, though he continued to 
complain of depression.  He denied symptoms of mania and 
manic disorder, but admitted to symptoms of PTSD.  He 
reported continuing trouble concentrating, but denied 
suicidal and homicidal ideation, intent, or plan.  He noted 
that his marriage broke up in the summer of 2003, and that 
his estranged wife had obtained a restraining order, though 
he claimed he had never been violent to his wife.  The 
veteran suggested that his ex-wife was merely trying to 
protect her new boyfriend.  The veteran was discharged five 
weeks after admission, at the end of April 2004, at which 
time he was deemed competent and employable, and was assigned 
a GAF score of 60. 

As noted above, the Board remanded in order to afford the 
veteran with a current VA psychiatric assessment.  The 
examination was conducted in July 2004.  The examiner noted 
that the veteran's file was available for evaluation, and it 
was reviewed.  The examiner reviewed the veteran's history, 
including the past year, during which the veteran claimed he 
had worked two weeks in a factory, but was let go because of 
"decreased concentration."  The veteran related that his 
wife still had a restraining order against him, but that he 
had visiting privileges with his son.  He reported an ongoing 
relationship with another woman, which reportedly was a 
positive factor in his life.  The veteran cited several 
symptoms, including bad dreams; hearing voices; decreased 
concentration, memory, and sleep; and increased startle 
response.  

On mental status examination, the veteran was reported to be 
cooperative, well-developed, and well-nourished.  He was 
alert and oriented to person, place, and time, and in no 
apparent distress.  There were no abnormal postures.  Voice 
was gravelly in tone, but clear.  He denied any auditory or 
visual hallucinations, and denied suicidal and homicidal 
ideation.  His concentration within the context of the 
examination interview was assessed as fair, though the 
veteran claimed his concentration was decreased in general.  
Insight and judgment appeared to be fair.  There was no 
evidence of psychosis.

The DSM-IV Axis I diagnoses were PTSD; anxiety disorder, not 
otherwise specified.  Axis II diagnosis was deferred.  The 
Axis III diagnoses are not relevant here.  In Axis IV the 
examiner identified the veteran's problems as unemployment 
and decreased social support system.  The Axis V GAF score 
was 65.  The examiner noted here that the veteran was having 
ongoing mood symptoms with some insomnia, difficulty in 
maintaining work ethic, and having some fairly meaningful 
interactions and interpersonal relationships.  The veteran 
was determined to be competent to handle his own funds and 
assets.  The examiner finally noted that formal psychological 
testing with MMPI and other tools were not included.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As noted above, 
in cases, such as this one, where the original rating 
assigned has been appealed, consideration must be given to 
whether the veteran deserves a different, staged, rating at 
any point during the pendency of the claim.  Fenderson, 
supra.

The veteran's anxiety disorder is rated utilizing Diagnostic 
Codes 9411, 9413.  38 U.S.C.A. § 4.130.  Under these rating 
criteria, a 10 percent rating is for consideration where 
there is occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  

Here, the veteran's most recent assessment provided a GAF 
score of 65, which is squarely in the middle of the range 
defined above as having some mild symptoms OR some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Board notes that, while the veteran averred that he was 
discharged from his factory job because of poor 
concentration, the July 2004 VA examiner noted that the 
veteran's concentration within the context of the examination 
interview was fair.  Despite contentions to the contrary, the 
evidence shows that the veteran's inability to maintain a 
stable occupational picture is unrelated to his disability.  
He was discharged from a 16-year career as a truck driver 
because of testing positive for marijuana use, and was 
discharged from his job at a hotel because he had missed too 
much work due to medical problems (unrelated to this claim or 
military service).  He was unable to obtain a new job as a 
driver because of having too many points on his driver's 
license.  Finally, the July VA examiner noted that the 
veteran had "difficulty in maintaining work ethic" 
(emphasis added).

Regarding social impairment, the Board notes that, although 
divorced from his wife, he apparently has meaningful 
relationships with his son through visitation rights which he 
apparently exercises, and with another woman, which 
reportedly is a positive factor.  There are no reports of 
panic attacks, though he reports an increased startle 
response, being startled once a month or so.  There is a 
claim of some memory loss, but this is not described or 
explained.  He reports some decrease in sleep, but it is not 
identified as being a chronic problem.

In short, the Board finds that the evidence shows that the 
veteran's service-connected psychiatric impairment more 
nearly approximates the criteria describing an evaluation of 
10 percent.  As noted above, he does not experience the sort 
of problems that define the 30 percent rating.

When, as here, the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a different, staged, rating at any point during the 
pendency of the claim.  Fenderson, supra.  The Board finds 
that a staged rating is not warranted under the 
circumstances.  The evidence of record consistently shows 
essentially the same, relatively mild, and/or transient 
symptoms.  The GAF scores assigned have routinely been in the 
range of 60 to 70, which is consistent with a 10 percent 
evaluation.  There were two reports of lower GAF scores 
associated with his admission evaluations in March 2004, 
discussed above.  These lower scores were, however, quickly 
raised to this veteran's norm, 60 to 70, by the end of 
treatment.  In any event, the veteran has already been 
compensated with a higher temporary evaluation for this 
period during which the two low GAF scores were reported.  
(In a rating decision dated in December 2004, the veteran was 
awarded a temporary evaluation of 100 percent disability for 
the 38 days of hospitalization during which the low GAF 
scores were assigned.)  Because the veteran has already been 
awarded a higher, 100 percent, evaluation for this short 
period of time, a separate staged rating under Fenderson 
cannot be justified.  The preponderance of the evidence is 
against the claim.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in May 2001, shortly after receipt of his claim, and a year 
before the adverse decision by the RO.  The veteran was also 
sent revised information in correspondence dated in August 
2003, June 2004, and March 2005.  (Although the notice 
required by the VCAA may not have been provided in toto until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the several 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought; what evidence and/or information was already in the 
RO's possession; what additional evidence and/or information 
was needed from the veteran; what evidence and/or information 
VA was responsible for obtaining; what evidence and/or 
information the veteran was responsible for obtaining, with 
or without VA assistance; and where the veteran was to send 
the information sought.  The RO specifically requested that 
the veteran send any evidence in his possession pertaining to 
his claim.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case and a supplemental statement of the case reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the law governing this claim.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service records, as well as the VA 
treatment records discussed above.  The veteran was also 
afforded two VA psychiatric evaluations in connection with 
this claim, as well as a Travel Board hearing before the 
undersigned Veterans Law Judge.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to an evaluation higher than 10 percent for an 
anxiety disorder with PTSD is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


